          Case 1:18-cv-09936-LGS Document 285 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
JANE DOE, LUKE LOE, RICHARD ROE, and MARY :
MOE, individually and on behalf of all others similarly                 :
situated,                                                               :
                                                                        :
                                         Plaintiffs,                    :
                                                                        : No. 1:18-cv-09936 (LGS)
                  v.                                                    :
                                                                        :
THE TRUMP CORPORATION, DONALD J. TRUMP, in :
his personal capacity, DONALD TRUMP, JR., ERIC                          :
TRUMP, and IVANKA TRUMP,                                                :
                                                                        :
                                         Defendants.                    :
                                                                        :
------------------------------------------------------------------------X

  NOTICE OF MOTION TO WITHDRAW APPEARANCE OF ANDREW L. KINCAID

        PLEASE TAKE NOTICE that, upon the accompanying declaration of Andrew L.

Kincaid, dated June 10, 2020, and pursuant to Local Civil Rule 1.4, Defendants respectfully

request the withdrawal of the appearance of Andrew L. Kincaid, Esq. as counsel on their behalf.

Defendants further request, pursuant to Section 2.5 of the Electronic Case Filing Rules &

Instructions, that the email address akincaid@spearsimes.com be removed from the ECF service

notification list for this case.

        Joanna C. Hendon, now of Alston & Bird LLP, will remain as counsel of record to

Defendants.



Dated: June 10, 2020
       New York, New York
        Case 1:18-cv-09936-LGS Document 285 Filed 06/10/20 Page 2 of 2




                                          Respectfully submitted,

                                          SPEARS & IMES LLP
                                          /s/ Andrew L. Kincaid

                                          Andrew L. Kincaid
                                          SPEARS & IMES LLP
                                          51 Madison Avenue
                                          New York, New York 10010
                                          Tel: (212) 213-6996
                                          Fax: (212) 213-0849
                                          E-mail: akincaid@spearsimes.com

                                          Counsel for The Trump Corporation,
                                          Donald J. Trump, in his personal capacity,
                                          Donald Trump, Jr., Eric Trump, and Ivanka
                                          Trump


SO ORDERED.

June __, 2020



                                          ______________________________
                                          The Honorable Lorna G. Schofield
                                          United States District Judge




                                      2
        Case 1:18-cv-09936-LGS Document 285-1 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
JANE DOE, LUKE LOE, RICHARD ROE, and MARY :
MOE, individually and on behalf of all others similarly                 :
situated,                                                               :
                                                                        :
                                         Plaintiffs,                    :
                                                                        : No. 1:18-cv-09936 (LGS)
                  v.                                                    :
                                                                        :
THE TRUMP CORPORATION, DONALD J. TRUMP, in :
his personal capacity, DONALD TRUMP, JR., ERIC                          :
TRUMP, and IVANKA TRUMP,                                                :
                                                                        :
                                         Defendants.                    :
                                                                        :
------------------------------------------------------------------------X

    DECLARATION OF ANDREW L. KINCAID PURSUANT TO LOCAL RULE 1.4

        I, Andrew L. Kincaid, declare and state as follows:

        1.      I am an associate at the law firm of Spears & Imes LLP, counsel for Defendants

The Trump Corporation, Donald J. Trump, in his personal capacity, Donald Trump, Jr., Eric

Trump, and Ivanka Trump. Pursuant to Local Civil Rule 1.4, I respectfully request leave of the

Court to withdraw my individual appearance as counsel for Defendants.

        2.      I am associated with the law firm Spears & Imes LLP. Joanna C. Hendon, the

partner responsible for this matter, has departed Spears & Imes LLP and is now a partner at

Alston & Bird LLP. Ms. Hendon has represented Defendants in this action since January 14,

2019 and will continue to do so.

        3.      Because Ms. Hendon will continue to represent Defendants, this withdrawal will

not affect this action in any way, including the posture of the case. Nor will this withdrawal

prejudice Plaintiffs.
        Case 1:18-cv-09936-LGS Document 285-1 Filed 06/10/20 Page 2 of 2



       4.      Neither Spears & Imes LLP nor I is asserting any retaining or charging lien on

Defendants.

       5.      I am causing this motion, including all of the papers submitted with the motion, to

be served on Defendants and all parties.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: June 10, 2020
       New York, New York

                                                    By: /s/ Andrew L. Kincaid
                                                        Andrew L. Kincaid
